Title: From Thomas Jefferson to Robert Smith, 22 August 1802
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
            Monticello Aug. 22. 1802.
          
          I have just returned from Mr. Madison’s, where I have had conferences with him on the subject of our Barbary affairs & on consideration of the opinions of yourself & the Secretaries of the Treasury & War. there is an entire concurrence of opinion among us in every material point. the amount of these opinions is, and consequently the decision on them as follows.
          The hundred guncarriages, and the letter to the Emperor of Marocco, which I have modified to the new circumstances, are to be sent, to be delivered if, in the judgment of Commodore Morris, it shall be deemed consonant with the state of things which shall be then existing. in the letter to the Emperor, without committing ourselves to his mediation, I have suggested the use of his influence with Tripoli to produce a peace, of which we ask no price. I mention also my regret that the special relief he wished to send was not permitted to pass, merely from our regard for his friendship, & our confidence that he did not mean to ask an indefinite right of supplying them. but it is not thought consistent with the interest or the spirit of our nation (sufficiently manifested) after a war so far successful against Tripoli, to finish by paying them a tribute. besides the dishonor, & premature abandonment of the ground our predecessors left us in possession of, it would oblige us immediately to pay a tribute to Tunis & Marocco. Cathcart’s powers go fully to the conclusion of this peace. he is by new instructions fully impressed with our desire to have peace, and to consider Commodore Morris as his Counsellor on the subject; and that his own judgment, sanctioned by the approbation of Commodore Morris, will satisfy us in whatever he does. we have thought it best to give the Commodore a due weight & controul in the negotiation with all the three powers in this way, rather than by joining him in commission, because the public service at sea might suffer were he taken off to participate in these negociations, and because it is thought not safe that he should quit his ship & put himself in the power of the Barbarians. in the principal case he would have to go to Marocco or Fez, both of them distant from the ocean. the sending of 20,000. Dollars is approved, to be delivered to the Commodore, to be employed by Simpson at Marocco & Eaton at Tunis in procuring a reestablishment of harmony. it’s disbursement to be superintended as much as possible by him, and paid on their draughts approved by him.
          Mr. Eaton will be instructed by the Secretary of state to represent to the Bey of Tunis our regret at the rumor which has reached us of an action between a frigate of ours & some cruisers of his: that we are not informed which party was the aggressor: that if his officer was, we are satisfied it was not by his orders, & are willing to leave the proceedings in consequence of it in his own hands entirely; that if ours was the aggressor, he shall be proceeded against according to the laws of our country, and that every reparation shall be made to him which justice & honor shall call for. the substituting the New York for the General Greene is entirely approved, as is also the retaining the Boston there till further orders if necessary, and if it can be done without too much violating the desires of the crew. I should think it would be well to endeavour to re-engage them till the 1st. of November, or any other term you think more adviseable, even by the offer of a proportionable bounty if it be necessary and within the authorities given us by the law. and I refer to you to consider and decide whether a discretionary instruction should not be given to Capt. Morris to arrest Capt. Mc.Niel if his conduct in the Tunisian affair calls for it, & to send him home for trial, substituting such other commander for the Boston as you shall think proper. and should the arrest be deemed improper, then I submit it to yourself to consider & determine whether, Mc.Niel being deranged, it would not be expedient now to substitute his successor in the ship. the instructions to the officers should be to protect our commerce, against the armed vessels of any Barbary power who may either declare or wage war on it. I pray you to communicate this letter to the Secretaries of the Treasury & War, to give to Commodore Morris all the instructions it requires (the Secretary of state doing the same to the Consuls) and particularly that he make full communications to each consul of all matters respecting our affairs with the power he resides with. Accept assurances of my great consideration & respect.
          
            Th: Jefferson
          
        